Judgment, Supreme Court, New York County (Ruth Pickholz, J., at suppression hearing; Richard D. Carruthers, J, at plea and sentencing), rendered May 20, 2010, convicting defendant of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony drug offender, to a term of two years, unanimously affirmed.
The court properly denied defendant’s suppression motion. There is no basis for disturbing the court’s credibility determinations. There was probable cause for defendant’s arrest (see generally People v Bigelow, 66 NY2d 417, 423 [1985]). Defendant met a very detailed description of a person who sold drugs to an undercover officer, and defendant appeared at the prearranged time and place of a prospective drug sale that was clearly linked to the completed sale. The brief detention by the police of another suspect was satisfactorily explained. Concur — Mazzarelli, J.P., Saxe, Moskowitz, Manzanet-Daniels and Román, JJ.